Citation Nr: 0126370	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  96-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991) for a right kidney disability and bladder 
infections resulting from surgical procedures performed at a 
VA medical facility in 1980.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from April 1960 to November 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO rating decision that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a right kidney disability and bladder infections due to 
surgical procedures performed at a VA medical center in 1980.

This matter was initially before the Board in March 1999, at 
which time it was remanded for additional development.  As 
noted in the March 1999 remand, the claims of service 
connection for a gastrointestinal disability with hemorrhoids 
and skin cancer secondary to medication are referred to the 
RO for appropriate action.   


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim was remanded by the Board in March 1999.  
It was remanded for the RO to ask the veteran to clarify the 
exact date and place of treatment for kidney stones in 
connection with his allegation that VA failed to remove his 
entire stone.  

In response to the remand, the RO sent the veteran a letter 
on August 12, 1999, asking that he confirm all sources of 
treatment for kidney and bladder problems from 1968 to 1980.  
The address the RO used to mail the letter was "807 Main 
Street, Norwell, MA 02061."  On August 26, 1999, the veteran 
responded to the letter.  As part of his response, the 
veteran returned the letter, crossing out the mailing 
address, and writing under it "Wrong Address."  On a VA-
Form 21-4142 submitted on August 26, 1999, the veteran wrote, 
"I don't live at 807 Main St. Norwell.  I never have."  

On the back of the VA-Form 21-4142, the veteran wrote his 
mailing address as "1 Elmwood Dr., Apt. 107, Hanover, MA 
02339."  However, in subsequent correspondence with the 
veteran, the RO mailed the May 2001 and July 2001 
Supplemental Statements of the Case (SSOC)s to the old 
address of record (807 Main Street, Norwell, MA 02061).  
Although the evidence shows that the veteran submitted a 
letter dated June 2001 in which he refers to the May 2001 
SSOC (which shows that the veteran obviously received a copy 
of the May 2001 SSOC), the evidence does not show that he 
received a copy of the July 2001 SSOC.  Accordingly, the 
veteran's claim must be remanded so that the RO can mail the 
veteran a copy of the July 2001 SSOC to his current address 
(1 Elmwood Dr., Apt. 107, Hanover, MA 02339) and give him the 
requisite amount of time to respond.  

Furthermore, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA is now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001); see also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Accordingly, on remand, the RO must comply with 
all notification and development procedures contained in the 
VCAA and in the regulations implementing the VCAA.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO must forward a copy of the 
July 2001 SSOC and all subsequent 
correspondence to the veteran at his 
current address of 1 Elmwood Dr., Apt. 
107, Hanover, MA 02339.  If the veteran's 
address has changed again, that should be 
noted in the claims folder, with all 
subsequent correspondence sent to the 
veteran at the new address.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)), as well as at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 



things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The RO should thereafter readjudicate 
the veteran's claim of compensation under 
38 U.S.C.A. § 1151 for a right kidney 
disability and bladder infections due to 
surgical procedures performed at a VA 
medical center in 1980.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




